UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1950


JOHN LASCHKEWITSCH,

                     Plaintiff - Appellant,

              v.

TRANSAMERICA LIFE INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:14-cv-00632-D)


Submitted: February 26, 2018                                      Decided: March 12, 2018


Before TRAXLER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se. Douglas Marshall Jarrell, ROBINSON
BRADSHAW & HINSON, PA, Charlotte, North Carolina; Misty A. Murray, HINSHAW
& CULBERTSON LLP, Los Angeles, California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John B. Laschkewitsch appeals the district court’s orders granting the motion to

compel arbitration, confirming the arbitrator’s award, and denying the motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Laschkewitsch v. Transamerica Life

Ins. Co., No. 5:14-cv-00632-D (E.D.N.C. Jan. 20, 2015; Sept. 21, 2016; July 17, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2